





Exhibit 10.20
[ltrhd.gif]
 
2160 Satellite Blvd., Suite 200
Duluth, GA 30097

July 21, 2005


Mr. David B. Liner
2221 Bloomfield Woods Ct.
West Bloomfield, MI 48323


Re:  Offer Letter of Employment


Dear David:


This letter is to confirm our offer of employment to join Roper Industries Inc.
("Roper" or the "Company") as Vice President, General Counsel and
Secretary.  You will report to the undersigned.  We have agreed that you will
join the Company on August 1, 2005.


Compensation:


·  
Your annual base salary will be $300,000.  Your performance will be measured and
reviewed as of December 31 of each year starting December 31, 2005, at which
time you will be eligible for a salary review.



·  
You will be eligible for a 2005 incentive bonus of up to 100% of your annual
base salary, pro-rated for the time you were with the Company in 2005.



·  
You will be eligible to participate in the Roper Stock Option program.  You will
receive 6,000 options at time of hire. Such options will vest in equal
installments over three years.



·  
You will be eligible to receive restricted stock awards.  You will receive 4,000
restricted shares at time of hire.  The shares will vest on a 3-year cliff
vesting schedule.

·  
You will receive an amount equal to one month’s base salary within 30 days of
your start date.



·  
If your employment is terminated by Roper without “cause” (as hereinafter
defined) or due to your death or permanent disability prior to the 3rd
anniversary of your start date, these options and shares will immediately vest
on the termination date.



Employee Benefits:


·  
You will be eligible for all Company employee benefits available to Roper’s
corporate officers including disability, health, dental, vision, life insurance,
a 401-K Plan (subject to its six-month waiting period) under which the Company
would make base and matching contributions of up to 7-1/2% of your salary and a
non-qualified deferred compensation plan (no waiting period).  Details of these
and other benefits will be provided in materials that will be sent to
you.  Coverage will commence on your start date with Roper to the extent
permitted under the applicable plans.



·  
Customary vacation, holidays and sick leave and business expense reimbursement,
including expenses relating to bar association memberships and the cost of
continuing legal education.



·  
An Executive Financial Planning allowance will be provided for an advisor of
your choice with accreditations: CPA, CFA or JD.



 
Auto Car Allowance:



·  
Roper will lease an automobile of your choice for your use under its corporate
officer program.



 
Relocation:



·  
Roper will reimburse (and gross up) the customary moving and relocation expenses
you incur at the time of your relocation and will provide reasonable temporary
accommodations per Roper’s policy for corporate officers until your
relocation.  If you decide to keep your current home in Michigan, the Company
will consider, at my sole discretion, making a cash payment to you to help
defray the cost of setting up a new residence near our corporate office,
provided, however, that such payment, if any, will not exceed the amount that
you otherwise would have received if you had sold your home in Michigan and
moved your belongings.



 
Severance:



·  
If Roper terminates your employment without cause (as used herein, “cause” shall
mean your commission of any crime involving the funds or the assets of the
Company, your willful breach of the Company’s ethical and other policies and
guidelines of conduct applicable to you, your personal conduct or misbehavior
which is substantially detrimental or threatening to the reputation, prospects,
welfare or security of the Company, or your continued non-performance of duties
in the manner requested by the Chief Executive Officer after written notice
thereof), you will be entitled to receive one year’s severance (monthly
installments) equal to your then-current monthly base salary and annual bonus,
plus 1 year of medical benefit coverage.  



Change of Control:


·  
If a “change of control” occurs, all stock options, shares of restricted stock,
and any other equity-based awards held by you which are described in this letter
will become fully vested on the date of such change of control.  As used herein,
“change of control” shall mean that the control of the majority interest in
Roper’s common stock passes to a single individual or entity (including related
parties) or that Roper merges with another unrelated company and the
shareholders of that other company control more than 50% of the common stock of
the merged entity.



David, we look forward to you joining the Roper team.


Sincerely
yours,                                                                           Accepted
by:


/s/ Brian D. Jellison
Brian D.
Jellison                                                                           /s/
David B. Liner
Chairman, President &
CEO                                                       David B. Liner
Date:  __________________________